DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
Line 2 recites “component”, it should be –component.--
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhl et al (US. 2004/0112884 A1).
In Reference to Figure 2
In Regards to Claim 1:
 	Uhl teaches a connector system (Fig. 2), comprising: 
an electrical heater-function-component (2) having an electrical component- contact-surface (16) for an electrical connection of the electrical heater-function- component (2), a circuit-board (6) having an electrical board-contact-surface (13) for an electrical connection of the circuit-board (6), 
an adaptable connector-assembly (17) for connecting the electrical heater- function-component (2) with the circuit-board (6), wherein the adaptable connector-assembly (17) is arranged at the electrical component-contact-surface (16) and at the electrical board-contact-surface (13) for connecting the electrical heater-function-component (2) with the circuit-board (16). 
In Regards to Claim 2:
Uhl teaches the connector system according to claim 1, wherein the adaptable connector-assembly (17) includes a spring connector (17, same as connector assembly) arranged on the electrical component-contact-surface (16) or on the electrical board-contact-surface (6), wherein the adaptable connector-assembly (17) further includes a counterpart body (16) arranged on the electrical component-contact-surface (same as the electrical component-contact surface) or on the electrical board-contact- surface (13), and(16) are arranged on each other for connecting the electrical heater-function-component (2) with the circuit- board (6).
In Regards to Claim 8:
 Uhl teaches the connector system according claim 2, wherein the counterpart body (16) is a protrusion body (same as counterpart body, 16), soldered into the electrical component-contact-surface (16) or the electrical board-contact-surface.
In Regards to Claim 13:
Uhl teaches the connector system according to claim 1, wherein at least one of the electrical component-contact- surface (16) and the electrical board-contact-surface (13) are arranged on a pad, that is a part of the electrical heater-function-component (2).
In Regards to Claim 14:
Uhl teaches a heater system (Fig. 2), comprising: 
a heater system housing (8), a heater-function-component (2), the heater-function-component (2) including at least one heater body (4) for heating and a connection portion, 
a circuit-board (6) arranged in the heater system housing (8) and having aplurality of component-contact-surfaces (16) for an electrical connection of the heater- function-component (2), and a connector-assembly (17) for connecting the heater-function-component (2) and the circuit-board (6), wherein the connector assembly (17) is arranged at the plurality of component-contact-surfaces (16) for connecting the heater-function-component (2) with the circuit-board (6).
In Regards to Claim 15:
Uhl teaches the heater system according to claim 14, wherein the connector-assembly (17) includes a spring connector (17 is the same as connector assembly) arranged on at least one of the plurality of the component-contact- surfaces (16) and a counterpart body (See Reproduced Drawing 1) arranged on the spring connector (17) for connecting the heat- function-component (2) with the circuit-board (6).
In Regards to Claim 17:
Uhl teaches the connector system according to claim 1, wherein the electrical component- contact-surface (16) is arranged on a copper pad that is part of the electrical heater-function- component (2) (Paragraph 13, In order to be able to easily absorb, spread and dissipate the heat transmitted to it, the metal plate preferably consists of a highly heat-conducting metal, especially aluminum or copper, or of alloys of such metals).
In Regards to Claim 18:
Uhl teaches the connector system according to claim 1, wherein the electrical board-contact- surface (16) is arranged on a copper pad that is part of the electrical heater-function-component (2) (Paragraph 13, In order to be able to easily absorb, spread and dissipate the heat transmitted to it, the metal plate preferably consists of a highly heat-conducting metal, especially aluminum or copper, or of alloys of such metals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al (US. 2004/0112884 A1) in view of Schneider et al. (US. 2020/0067234 A1).
In Regards to Claim 3:
All claim limitations are discussed with respect to Claim 1, Uhl teaches the electrical heater-function component (2).
Uhl does not teach wherein the connector assembly  includes:4Application No. Not Yet AssignedDocket No.: 66814-1041 Amendment dated March 25, 2020 
First Preliminary Amendmenta spring connector having a connector housing, wherein the connector housing has a joint protrusion defining a longitudinal rotation axis, wherein a rib connector assembly is arranged on the joint protrusion, and wherein the rib connector assembly is structured and arranged to receive a counterpart body for flexibly connecting the electrical component and the circuit-board.
Schneider teaches wherein the connector assembly (Fig. 7-10) includes:4Application No. Not Yet AssignedDocket No.: 66814-1041 Amendment dated March 25, 2020 
First Preliminary Amendmenta spring connector (10) having a connector housing (16), wherein the connector housing (16) has a joint protrusion (120) defining a longitudinal rotation axis, wherein a rib connector assembly (12) is arranged on the joint protrusion (120), and wherein the rib connector assembly (12) is structured and arranged to receive a counterpart body (94/80) for flexibly connecting the electrical component (Paragraph 53, The connector 105 is well suited to connect together other rigid electronic components) and the circuit-board (102).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Schneider's teaching of the use of the joint protrusion as a modification in the Uhl connector system in order to provide a connection to a substrate for mounting electronic devices and/or electrical devices.  (Schneider, paragraph 6).  	
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 3, Uhl does not teach wherein the rib connector assembly includes at least one rib connector, wherein the at least one rib connector is at least one of linearly movable and rotatably, mounted on the joint protrusion, wherein the longitudinal rotation axis defines a stack-direction, and wherein the at least one rib connector is stacked on each other in close contact in the stack-direction.
Schneider teaches wherein the rib connector assembly (12) includes at least one rib connector (12 same as rib connector assembly), wherein the at least one rib connector (12) is at least one of linearly movable and rotatably, mounted on the joint protrusion (120), wherein the longitudinal rotation axis defines a stack-direction, and wherein the at least one rib connector (12) is stacked on each other in close contact in the stack-direction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Schneider's teaching of the use of the rib connector as a modification in the Uhl connector system in order to provide a connection to a substrate for mounting electronic devices and/or electrical devices.  (Schneider, paragraph 6).  	
In Regards to Claim 5:
All claim limitations are discussed with respect to Claim 4, Uhl does not teach wherein the at least one rib connector includes: 
a connector body having at least one connector body leg, wherein the at least one connector body leg includes two connector body legs defining a clamp gap, the clamp gap structured and arranged for receiving and fixing a counterpart body.
Schneider teaches wherein the at least one rib connector (12) includes: 
a connector body (See Reproduced Drawing 1) having at least one connector body leg (See Reproduced Drawing 1), wherein the at least one connector body leg (See Reproduced Drawing 1) includes two connector body legs (See Reproduced Drawing 1) defining a clamp gap (See Reproduced Drawing 1), the clamp gap (See Reproduced Drawing 1) structured and arranged for receiving and fixing a counterpart body (94/80).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Schneider's teaching of the use of the connector body, body legs as a modification in the Uhl connector system in order to provide a connection to a substrate for mounting electronic devices and/or electrical devices.  (Schneider, paragraph 6).  	
 In Regards to Claim 6:
All claim limitations are discussed with respect to Claim 5, Uhl does not teach wherein two further connector body legs are structured and arranged to interact with the connector housing for limiting at least one of a linear movement and a rotatory movement of the at least one rib connector.
Schneider teaches wherein two further connector body legs (See Reproduced Drawing 1) are structured and arranged to interact with the connector housing (16) for limiting at least one of a linear movement and a rotatory movement of the at least one rib connector (12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Schneider's teaching of the use of the body legs as a modification in the Uhl connector system in order to provide a connection to a substrate for mounting electronic devices and/or electrical devices.  (Schneider, paragraph 6).  	
In Regards to Claim 7:
All claim limitations are discussed with respect to Claim 3, Uhl does not teach wherein at least one of the rib connector assembly the at least one rib connector of the rib connector assembly are composed of an electrically conductive material.
Shneider teaches wherein at least one of the rib connector assembly (105) the at least one rib connector (105) of the rib connector assembly (105) are composed of an electrically conductive material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Schneider's teaching of the use of the rib connector as a modification in the Uhl connector system in order to provide a connection to a substrate for mounting electronic devices and/or electrical devices. (Schneider, paragraph 6)	
In Regards to Claim 16:
All claim limitations are discussed with respect to Claim 15, Uhl teaches the electrical heater-function component (2).
Uhl does not teach wherein the spring connector includes a7Application No. Not Yet AssignedDocket No.: 66814-1041Amendment dated March 25, 2020 First Preliminary Amendmentconnector housing having a joint protrusion defining a longitudinal rotation axis, and a rib connector assembly is arranged on the joint protrusion, and wherein the rib connector assembly is structured and arranged to receive the counterpart body for flexibly connecting the electrical component and the circuit-board.
Shneider teaches wherein the spring connector (10) includes a7Application No. Not Yet AssignedDocket No.: 66814-1041Amendment dated March 25, 2020 First Preliminary Amendmentconnector housing (16) having a joint protrusion (120) defining a longitudinal rotation axis, and a rib connector assembly (105) is arranged on the joint protrusion (120), and wherein the rib connector assembly (105) is structured and arranged to receive the counterpart body (94) for flexibly connecting the electrical component (Paragraph 53, The connector 105 is well suited to connect together other rigid electronic components) and the circuit-board (102).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Schneider's teaching of the use of the joint protrusion as a modification in the Uhl connector system in order to provide a connection to a substrate for mounting electronic devices and/or electrical devices. (Schneider, paragraph 6)  	
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al (US. 2004/0112884 A1).
In Regards to Claim 19:
All claim limitations are discussed with respect to Claim 8, Uhl does not teach wherein the protrusion body comprises a cylindrical body, a rectangular body, or a sword body soldered into the electrical component-contact surface.
However, it would be have been obvious to modify Uhl by having the protrusion body comprises a cylindrical body, a rectangular body, or a sword body soldered into the electrical component-contact surface with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing one or more different shapes to fit together when having protrusion body. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) to provide a connection to a substrate for mounting electronic devices and/or electrical devices.  (Schneider, paragraph 6)
In Regards to Claim 20:
All claim limitations are discussed with respect to Claim 8, Uhl does not teach wherein the protrusion body comprises a cylindrical body, a rectangular body, or a sword body soldered into the electrical board-contact surface.
However, it would be have been obvious to modify Uhl by having the protrusion body comprises a cylindrical body, a rectangular body, or a sword body soldered into the electrical component-contact surface with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing one or more different shapes to fit together when having protrusion body. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) to provide a connection to a substrate for mounting electronic devices and/or electrical devices.  (Schneider, paragraph 6)


    PNG
    media_image1.png
    605
    813
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 9-12, these limitations, in combination with remaining limitations of claims 9-12, are neither taught nor suggested by the prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/MARCUS E HARCUM/Examiner, Art Unit 2831